Citation Nr: 1618892	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  09-21 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES


1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.  
 
2.  Entitlement to a higher (compensable) initial disability rating for the 
service-connected bilateral hearing loss from February 29, 2008.

3.  Entitlement to a higher initial disability rating in excess of 30 percent for the service-connected migraine headaches (migraines) from April 16, 2008.  

4.  Entitlement to a higher (compensable) initial disability rating for the 
service-connected hypertension from June 16, 2010. 

5.  Entitlement to an effective date earlier than June 16, 2010 for the 
service-connected hypertension.  



REPRESENTATION

The Veteran is represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and the Veteran's spouse  


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1973 to January 1977. 

This matter came before the Board of Veterans' Appeals (Board) from various rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

A September 2008 rating decision, in pertinent part, granted service connection for migraines with a noncompensable (0 percent) initial disability rating, and assigned an effective date of April 16, 2008, and granted service connection fro left ear hearing loss with a noncompensable (0 percent) initial disability rating effective February 29, 2008.  Subsequently, a December 2009 rating decision granted service connection for right ear hearing loss with a noncompensable (0 percent) initial rating effective February 29, 2008.  A December 2015 rating decision assigned a 
30 percent evaluation for the service-connected migraines effective April 16, 2008 (date of claim for service connection).   
An April 2012 rating decision granted service connection for hypertension with a 
noncompensable (0 percent) initial disability rating, and assigned an effective date of June 16, 2010 (date of claim for service connection).  November 2012 and August 2013 rating decisions denied service connection for PTSD.  

As the Veteran disagreed with the initial ratings assigned following service connection for bilateral hearing loss, migraines, and hypertension, the Board has characterized the issues in light of the distinction noted in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (distinguishing initial rating appeals from claims for increased ratings for already service-connected disability).  As higher initial ratings are available, and the Veteran is presumed to seek the maximum available benefit, the issues have remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993) (holding that a claimant is presumed to be seeking the maximum benefit under the law).    

In order to encompass all claimed symptoms of disability, the Board has broadened and reframed an issue on appeal to entitlement to service connection for a psychiatric disability, to include PTSD and depression, in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The Veteran testified from San Antonio, Texas, at a March 2016 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, DC.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  

The issue of entitlement to an effective date earlier than June 16, 2010 for the service-connected hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a diagnosis of PTSD. 

2.  The Veteran has a current diagnosis of depression.

3.  During service, the Veteran experienced distressing events, including seeing a stabbing and a dead body.

4.  The Veteran's current depression is related to active service.  

5.  For the initial rating period from February 29, 2008 to February 18, 2016, the service-connected bilateral hearing loss has been manifested by no more than level I hearing in the right ear and level I hearing in the left ear.  

6.  For the initial rating period from February 18, 2016, the service-connected bilateral hearing loss has been manifested as level IV hearing in the right ear and level V hearing in the left ear.  

7.  For the initial rating period from April 16, 2008 to February 26, 2016, the service-connected migraines have caused characteristic prostrating attacks, but have not caused severe economic inadaptability.

8.  For the initial rating period on appeal from February 26, 2016, the 
service-connected migraines have caused severe economic inadaptability.   

9.  For the entire initial rating period on appeal from June 16, 2010, the 
service-connected hypertension was treated with continuous medication, and was manifested by a history of diastolic blood pressure of predominantly 100 or more.  

10.  For the entire initial rating period on appeal from June 16, 2010, the Veteran's diastolic blood pressure was not predominantly 110 or more, and the systolic blood pressure was not predominantly 200 or more.


      CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326, 4.125 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for depression have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326, 
4.125 (2015).

3.  The criteria for an initial disability rating in excess of 0 percent for bilateral hearing loss have not been met or approximated for the period from February 29, 2008 to February 18, 2016.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.385, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015). 

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial disability rating of 10 percent for bilateral hearing loss have been met from February 18, 2016.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.385, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015). 

5.  The criteria for an initial disability rating in excess of 30 percent for migraines have not been met or approximated for the period from April 16, 2008 to February 26, 2016.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8100 (2015).

6.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial disability rating of 50 percent for migraines have been met from February 26, 2016.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.519, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8100 (2015).

7.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial disability rating of 10 percent for hypertension have been met for the entire initial rating period from June 16, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

As the bilateral hearing loss, migraine, and hypertension rating issues on appeal arise from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of NOD).

In August 2012, a VCAA notice informed the Veteran of the evidence generally needed to support a claim for service connection for PTSD, what actions the Veteran needed to undertake, and how VA would assist in developing the claim.  The August 2012 VCAA notice was issued to the Veteran prior to the relevant rating decision on appeal; therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Regarding the duty to assist in this case, the Veteran received VA examinations in August 2008, May 2009, October 2010, and August 2015.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The record reflects that, when considered together, the VA examination reports reflect that the VA examiners reviewed the record, conducted an in-person examination, and rendered the requested opinions.

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection for Acquired Psychiatric Disorder

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Board finds that the weight of the evidence, as discussed below, reflects a diagnosis of depression and does not reflect a PTSD diagnosis.  The evidence of record also does not reflect a diagnosis of a psychosis, and the Veteran has not contended otherwise.  A psychiatric disorder that is not a psychosis is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore the presumptive service connection provisions under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; 
(2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court of has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).
Service Connection for PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.

The Veteran contends generally that PTSD and depression developed as a result of stressful, traumatic experiences while in service.  Specifically, at the March 2016 Board hearing, the Veteran testified as to almost being thrown overboard a ship, had witnessed an in-service stabbing at a nightclub, and wakes up feeling as though he is drowning.  In a November 2012 statement, the Veteran wrote that during service he saw a nightclub stabbing, an explosion at a nearby apartment, and a dead body floating under a pier.  

An August 2013 letter from a friend's father conveyed that the Veteran and the friend (now deceased) saw children playing with a severed head during service.  

A letter received by VA in March 2016 reflects the Veteran wrote to his parents while in service.  The letter conveys the Veteran drank "a bottle of Johnny Walker" to celebrate his birthday.  The letter also includes various pictures of the Veteran on a ship. 

At an August 2015 mental health examination, the Veteran reported first participating in mental health treatment in 2011, and reported symptoms including depressed mood, nightmares, anxiety, anger, and irritability.  The Veteran also advanced that psychiatric symptoms were related to service.  The VA examiner diagnosed unspecified depressive disorder related to service and noted that depression was the only psychiatric disability.  The VA examiner reasoned that, while there was no reported history of a mental health diagnosis during service, the Veteran had experienced distressing events in service, which caused the currently diagnosed depression.   

After reviewing all the lay and medical evidence, the Board finds that the Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a diagnosis of PTSD.  Various VA and private treatment records, as well as the August 2015 mental health examination report, do not demonstrate the Veteran has been diagnosed with PTSD.  As discussed above, at the August 2015 VA mental health examination the VA examiner diagnosed unspecified depressive disorder related to service, and indicated the Veteran did not have PTSD.  

In evaluating a service connection claim, evidence of a current disability is an essential element, and where not present, the claim under consideration cannot be substantiated.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability").  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  However, the evidence in this case does not demonstrate diagnosed PTSD at any point during the claim period or even recent diagnoses prior to the filing of the claim for service connection. 

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for PTSD, and the claim must be denied.  Because the preponderance of evidence is against the claim, the benefit of the doubt doctrine is not applicable.   See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service Connection for Depression 

As discussed above, the Veteran contends generally that depression developed as a result of stressful, traumatic experiences while in service, including seeing a stabbing and a dead body.  See March 2016 Board hearing transcript; see also November 2012 statement.   

The Board finds that the Veteran is currently diagnosed with depression.  The August 2015 VA mental health examination report reflects the Veteran has a current diagnosis of depression.  

Next, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran experienced in-service psychiatric symptoms.  The unfavorable evidence includes the silence in the service treatment records with regard to treatment for psychiatric symptoms or report of the in-service stabbing, apartment explosion, dead body, or nearly being thrown overboard.  

In cases where this inference is not prohibited, i.e., non-combat scenarios, the Board may use silence in the service treatment records as contradictory evidence, if the service treatment records are complete in relevant part and the Board makes a finding that the injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (holding that "the Board erred by treating the absence of evidence as negative evidence that a veteran's skin condition was not exceptionally repugnant, because this is not a situation where silence in the records tends to disprove the fact"); see also Fed. R. Evid. 803(7) (absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded) (cited in Buczynski).

In this case, while the service treatment records appear to be complete in relevant part, the Board finds that the in-service psychiatric symptoms experienced by the Veteran would not necessarily have been recorded had they occurred.  Since the Veteran was not physically injured at the time of the reported in-service events, the Board finds that it would not necessarily have been recorded in the service treatment records.  As such, silence in the service treatment records may not be used as contradictory evidence with regard to the claimed in-service psychiatric events and symptoms.

The Veteran has consistently reported the occurrence of the above noted in-service traumatic events to mental health professionals and throughout the course of this appeal, including at the March 2016 Board hearing.  His statements are credible because the statements are internally consistent and consistent with the other evidence of record, including a November 2012 written statement.  As discussed above, the August 2015 VA examiner noted that the reported distressing experiences occurred during military service.

Next, the weight of the evidence is at least in equipoise as to whether the currently diagnosed depression is related to service.  The August 2015 VA examiner addressed the relationship between the Veteran's in-service experiences and the current depression.  The August 2015 VA examiner specifically opined the depression was most likely caused by the reported in-service distressing experiences.  In this case, the history provided to the August 2015 VA examiner is the same history of traumatic events that have been detailed to the Board and to health care professionals, and which the Board had found to be credible.  As such, the August 2015 VA opinion is of significant probative value.  

The Veteran has a current diagnosis of unspecified depressive disorder.  The Board finds that the evidence is at least in equipoise as to whether the currently diagnosed depression is related to the in-service traumatic events.  For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for depression have been met.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.
Higher Initial Rating for Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2015).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  

Ratings for service-connected hearing loss range from noncompensable (0 percent) to 100 percent.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Diagnostic Code 6100 provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  The hearing impairment is established by a state licensed audiologist including a controlled speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  

Under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table IV or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 
30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  See 38 C.F.R. 
§ 4.86(b).

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, in addition to providing objective test results, a VA audiometric examination report must address the functional effects caused by a hearing disability because an extraschedular evaluation under 38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  Id.

The Veteran asserts that a higher (compensable) initial disability rating is warranted for the service-connected bilateral hearing loss.  At the March 2016 Board hearing, the Veteran testified as to hearing difficulties, including the inability to hear his grandson clearly, and advanced that hearing loss has been the same throughout the course of the appeal.  The Veteran also contended that the April 2012 and August 2015 VA audiometric examinations provided inaccurate results.  As to the April 2012 VA audiometric examination results, the Veteran testified that his grandson was having surgery that day, and advanced that the August 2015 VA audiometric examination results were inaccurate because of an argument with the VA examiner.  See March 2016 Board hearing transcript.  

Initially, the Board finds that the evidence shows distinct time periods ("stages") where the service-connected bilateral hearing loss exhibited symptoms or findings to warrant different ratings.  As such, the Board finds that a 0 percent disability rating is warranted for the initial rating period from February 29, 2008 (the date of claim for service connection) to February 18, 2016, and a 10 percent disability rating from February 18, 2016 (the date that it is ascertainable the Veteran is entitled to the higher rating).

The Veteran underwent a VA audiometric examination in May 2009 where the pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
25
25
40
LEFT
25
35
35
65

Speech recognition scores using the Maryland CNC Test revealed speech discrimination of 92 percent bilaterally.  The average decibel loss for the right ear was 29.  From Table VI of 38 CFR 4.85, Roman Numeral I is determined for the right ear.  The average decibel loss for the left ear was 40.  From Table VI of 
38 CFR 4.85, Roman Numeral I.  A 0 percent evaluation is derived from Table VII of 38 CFR 4.85 by intersecting row I, the better ear, with column I, the poorer ear.

The Veteran attended a second VA audiometric examination in April 2012.  The Veteran reported being preoccupied because his grandson was currently undergoing surgery.  The April 2012 VA examiner noted the inability to provide valid and reliable hearing test results, and no pure tones thresholds or speech recognition scores were recorded.    

The Veteran attended another VA audiometric examination in August 2015.  Pure tone testing was not conducted, and the August 2015 VA examiner wrote that "a statement regarding current hearing sensitivity cannot be made today due to poor interest consistency."  See August 2015 VA audiometric examination report.  

The Veteran underwent a private audiometric examination in February 2016 where the pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
40
55
65
LEFT
40
45
65
70

Speech recognition scores in February 2016 revealed speech discrimination of 
68 percent in the right ear and 72 percent in the left ear.  It is unclear whether the private examination report speech recognition testing was based on the Maryland CNC Test, as the description of the test appears to read "Md-6."

The February 2016 private examination report reflects the average decibel loss for the right ear was 48.  From Table VI of 38 CFR 4.85, Roman Numeral IV is determined for the right ear.  The average decibel loss for the left ear was 55.  From Table VI of 38 CFR 4.85, Roman Numeral V is determined for the left ear.  A 
10 percent evaluation is derived from Table VII of 38 CFR 4.85 by intersecting row I, the better ear, with column I, the poorer ear.

After a review of all the evidence, lay and medical, the Board finds that the service-connected bilateral hearing loss has been manifested by no more than level I hearing in the right ear and level I hearing in the left ear for the initial rating period from February 29, 2008 to February 18, 2016.  Findings from various VA treatment records and the May 2009, April 2012, and August 2015 VA examinations, as well as the Veteran's lay statements, are consistent with a 0 percent initial disability rating from February 29, 2008 to February 18, 2016.  At the May 2009 VA examination, speech recognition scores using the Maryland CNC Test revealed speech discrimination of 92 percent bilaterally, and a 0 percent evaluation is derived from Table VII of 38 CFR 4.85 by intersecting row I, the better ear, with column I, the poorer ear.  Further, neither the April 2012 VA examiner nor the August 2015 VA examiner were able to provide valid and reliable hearing test results, which the Veteran has self-attributed to his grandson's surgery in April 2012, and an argument with the VA examiner at the August 2015 VA examination.  See March 2016 Board hearing transcript.  For these reasons, the criteria for an initial disability rating in excess of 0 percent for bilateral hearing loss have not been met or approximated for the period from February 29, 2008 to February 18, 2016. 

The Board also finds that, after a review of all the evidence, the evidence is at least in equipoise on the question of whether the bilateral hearing loss has manifested level IV hearing in the right ear and level V hearing in the left ear for the initial period on appeal from February 18, 2016.  As discussed above, both the April 2012 and August 2015 VA audiometric examinations do not reflect speech recognition testing results; however, the February 2016 private examination reflects hearing loss has been manifested level IV hearing in the right ear and level V hearing in the left ear, which is more nearly approximates a higher 10 percent rating for the initial rating period from February 18, 2016.  

Next, the Board finds that the application of the rating schedule to the audiometric findings does not establish entitlement to a disability rating in excess of 10 percent for the initial rating period on appeal from February 18, 2016.  As discussed above, based upon the results of the February 2016 private audiometric examination, a Roman numeral IV is designated for the right ear from Table VIa of 38 C.F.R. 
§ 4.85 and a Roman Numeral V is designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a disability rating of 10 percent is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories shows that the hearing loss does not exceed the levels contemplated for a 10 percent schedular rating; thus, the audiometric evidence does not support a finding of a disability rating in excess of 10 percent for the initial rating period on appeal from February 18, 2016.

Higher Initial Rating for Migraines 

The Veteran is in receipt of a 30 percent disability rating from April 16, 2008 for the service-connected migraines under 38 C.F.R. § 4.124a , Diagnostic Code 8100. Under Diagnostic Code 8100, a 30 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once per month over the last several months.  A 50 percent rating is assigned for migraine headaches when a veteran has very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a .

Throughout the course of the appeal, the Veteran has contended generally that the service-connected migraines have been manifested by more severe symptoms than that contemplated by the 30 percent disability rating assigned.  Specifically, at the March 2016 Board hearing, the Veteran testified experiencing frequent prostrating attacks twice a month, lasting two to four days, which were treated with medication.  See March 2016 Board hearing transcript.  The Veteran also testified that he was recently forced to retire since an employer would no longer accommodate time missed from work due to migraines.  

Initially, the Board finds that the evidence shows distinct time periods ("stages") where the service-connected migraines exhibited symptoms or findings to warrant different ratings.  As such, the Board finds that the Veteran is entitled to a 
30 percent rating for the initial rating period from April 16, 2008 (the date of claim for service connection) to February 26, 2016, and a 50 percent rating from February 26, 2016 (the date that it is ascertainable the Veteran is entitled to the higher rating).

After a review of all the evidence, lay and medical, the Board finds that from April 16, 2008 to February 26, 2016 the criteria for a disability rating in excess of 
30 percent for the service-connected migraines have not been met or more nearly approximated because the migraines disability has caused characteristic prostrating attacks, but has not caused severe economic inadaptability.  

The Board also finds that from February 26, 2016 the service-connected migraine disability has caused severe economic inadaptability.  The most relevant evidence is the August 2015 VA examination report and various VA treatment records, which reflect the migraine disability manifested as prostrating attacks, various lay statements by the Veteran, and an April 2016 letter conveying retirement due to migraines on February 26, 2016.  
At an August 2008 VA examination, the Veteran reported intermittent headaches, usually about once a week, which were not incapacitating.  An October 2010 VA examination report reflects the Veteran reported experiencing headaches three times per week, lasting for three to 24 hours, which the decreased ability to perform work duties.  A June 2010 letter from a private examiner reflects treatment for migraines since 1979.      

At an August 2015 VA examination, the Veteran reported two headache episodes per month, lasting for one to two days, and that the intensity of the headaches had not changed in a significant manner since the 1970s.  The Veteran also reported symptoms of pulsating or throbbing pain, nausea, vomiting, sensitivity to light and sound, and denied migraine pain productive of severe economic inadaptability.  The VA examiner noted monthly prostrating attacks, and the Veteran's personal headache log, which revealed an average of at least two headaches episodes per month, lasting one to two days, for the precious few years.     

At the March 2016 Board hearing, the Veteran testified the migraines had increased in frequency and severity, and while an employer of over 30 years had accommodated the migraine episodes, the company was recently purchased and a new supervisor would not allow for the previously arranged accommodation, so the Veteran retired to avoid losing pay or being fired.  See March 2016 Board hearing transcript.   

In a letter received by VA on March 10, 2016, a manger wrote that, since the company had been purchased, and a new supervisor was assigned, the new supervisor would not allow the Veteran to make up time missed from work due to migraines.  For this reason, the Veteran retired.  See March 2016 letter.       

An April 2016 letter from the representative conveys that the Veteran reported retiring due to migraines on February 26, 2016.  
Findings from various VA treatment records and the August 2015 VA examination, as well as the Veteran's self-reported symptoms, are consistent with a 30 percent rating under the General Rating Formula for the symptoms and level of impairment actually demonstrated by the migraine disability for the initial period from April 16, 2008 to February 26, 2016.  Diagnostic Code 8100 warrants a 30 percent rating for characteristic prostrating attacks, which was noted at the August 2008, October 2010, and August 2015 VA examinations.  

While the evidence has met the criteria for a 30 percent initial disability rating during the initial period from April 16, 2008 to February 26, 2016, the evidence of record does not meet or more nearly approximate the criteria for a rating in excess of 30 percent.  An initial disability rating of 50 percent would be warranted for very frequent prostrating attacks and prolonged attacks productive of severe economic adaptability.  At the August 2015 VA examination, the Veteran denied migraine pain productive of severe economic inadaptability.  While the migraines interfered with the Veteran's employment, the evidence of record does not demonstrate severe economic inadaptability for the initial rating period from April 16, 2008 to February 26, 2016. 

For the initial rating period from February 26, 2016 forward, the service-connected migraines have caused severe economic inadaptability, which is consistent with a 50 percent rating under Diagnostic Code 8100.  First, at the March 2016 Board hearing, the Veteran testified that he was recently forced to retire due to frequent prostrating attacks that had recently increased in severity.  As discussed above, a March 2016 letter from a manager indicates a new supervisor would not allow the Veteran to make up time missed from work due to migraines.  Next, an April 2016 letter from the representative conveys that the Veteran reported retiring due to migraines on February 26, 2016.  See 38 C.F.R. §§ 4.3, 4.7.  For these reasons, resolving reasonable doubt in favor of the Veteran, the criteria for an initial disability rating of 50 percent for migraines have been met from February 26, 2016.



Higher Initial Rating for Hypertension 

The Veteran is in receipt of a noncompensable (0 percent) disability rating for hypertension under 38 C.F.R. § 4.104, Diagnostic Code 7101 from June 16, 2010.  Under Diagnostic Code 7101, a 10 percent rating is assigned for diastolic pressure predominately 100 or more, or; systolic pressure predominantly 160 or more, or is the minimum rating for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 
20 percent disability rating is assigned for diastolic readings of predominantly 
110 or more or systolic readings of 200 or more.  A 40 percent disability rating is assigned for diastolic readings of predominantly 120 or more. A 60 percent disability rating is assigned for diastolic readings of predominantly of 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Although the schedular criteria do not specifically outline any criteria for a noncompensable (0 percent) rating, the Board notes that a 0 percent evaluation is assigned when the requirements for a compensable evaluation are not met pursuant to 38 C.F.R. § 4.31 (2015).

The Veteran asserts that a higher (compensable) initial disability rating is warranted for the service-connected hypertension.  At the March 2016 Board hearing, the Veteran testified that he had been treating high blood pressure with medication since 1977.  

Service treatment records reflect diastolic blood pressure was 100, 102, 80, and 88. A June 2010 letter from a private examiner reflects treatment for hypertension since 1979.  At a September 2011 VA examination, the Veteran reported treating hypertension with medication twice per day, and the VA examiner noted blood pressure readings of 132/84, 128/82, and 130/82.  A March 2012 private treatment reflects a blood pressure readings of 139/92 and 145/94.  

The August 2015 VA hypertension examination report reflects the Veteran takes  continuous medication for hypertension, but did not have a history of diastolic pressure elevation to predominantly 100 or more.  The VA examiner noted current blood pressure readings of 142/96, 139/77, and 155/77.  
In March 2016, the Veteran credibly testified at a Board hearing that he had been taking medication for high blood pressure since service separation.  

After a review of all the evidence, lay and medical, resolving reasonable doubt in favor of the Veteran, the Board finds that, for the entire initial rating period from June 16, 2010, the Veteran's hypertension was treated with continuous medication, and manifested by a history of diastolic blood pressure approximately predominantly 100 or more, which more nearly approximates the criteria for a 
10 percent disability rating under Diagnostic Code 7101.  38 C.F.R. §§ 4.3, 4.7, 4.104.  The evidence of record reflects that the Veteran began treating the service-connected hypertension with medication soon after service.  Further, the Veteran's credible testimony, along with the private medical evidence, indicates that prior to being placed on medication the diastolic blood pressure readings were 100 or more, and that should the Veteran discontinue taking such medications the diastolic blood pressure would again raise above 100.  The Board finds that, based upon all the evidence, lay and medical, and resolving all reasonable doubt in favor of the Veteran, the service-connected hypertension was treated with continuous medication, and manifested by a history of diastolic blood pressure approximately predominantly 100 or more, which more nearly approximates the criteria for a 
10 percent disability rating under Diagnostic Code 7101.  38 C.F.R. §§ 4.3, 4.7, 4.104.

The Board has also considered whether a higher initial disability rating in excess of 10 percent is warranted for any period.  As discussed above, the rating criteria for a disability rating of 20 percent or higher under Diagnostic Code 7101 is only concerned with the Veteran's current diastolic and/or systolic blood pressure readings, whether or not the service-connected hypertension is being treated with hypertensive medications.  38 C.F.R. § 4.104.  As such, the Veteran would only be entitled to a 20 percent disability rating or higher if the diastolic blood pressure readings were predominantly 110 or more and/or the systolic blood pressure readings were predominantly 200 or more while taking the prescribed medications. Id.
The evidence discussed above includes blood pressure readings of 132/84, 128/82, 130/82, 139/92, 145/94, 142/96, 139/77, and 155/77 with the hypertensive medications mostly keeping the Veteran's blood pressure around 130/80.  Such readings are well below those required to warrant a 20 percent disability rating under Diagnostic Code 7101 ("predominantly" 110 or more diastolic, or "predominantly" 200 or more systolic).  As the evidence of record does not reflect that the Veteran's blood pressure readings, while complying with the hypertensive medication regimen, are predominantly 110 or more as to diastolic blood pressure and/or 200 or more as to systolic blood pressure, an initial disability rating in excess of 10 percent is not warranted for any period.  38 C.F.R. §§ 4.3, 4.7, 4.104, 
Diagnostic Code 7101.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for bilateral hearing loss, migraines, and/or hypertension under 
38 C.F.R. § 3.321(b)(1) (2015).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's bilateral hearing loss disability, throughout the appeal period, is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria provide for disability ratings based on audiometric evaluations, to include speech discrimination testing.  The Veteran's hearing loss symptoms are contemplated by the schedular rating criteria.  The Board recognizes and has considered reports by the Veteran of having difficulty hearing his grandson.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns as measured by both audiometric testing and speech recognition testing.  Speech recognition is a schedular rating criterion that recognizes an inability to understand certain words in conversation, and in turn, the impacts of that impaired ability on functioning, both social and occupational.  As discussed above, the evidence regarding functional impairment has been considered.
 
The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that the Veteran's reported difficulties, along with the functional impact identified by the VA examiner, are factors contemplated in the regulations and schedular rating criteria.

Next, the Board finds that all the symptomatology and impairment caused by the migraine disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 8100, specifically provide for disability ratings based on the average impairment of earning capacity resulting from migraines involving prostrating attacks.  The rating criteria specifically contemplate the frequency and severity of the migraines, including whether the migraines are prostrating, and includes consideration of economic inadaptability.  In this case, considering the lay and medical evidence, the Veteran's migraines have been manifested by characteristic prostrating attacks that are not productive of severe economic inadaptability for the initial period from April 16, 2008 to February 26, 2016, and frequent prostrating attacks that are productive of severe economic inadaptability from February 26, 2016 forward.  These symptoms and degree of occupational impairment are part of the schedular rating criteria.  In this case, comparing the Veteran's disability level and symptomatology of the migraines to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.

The Board also finds that the symptomatology and impairment caused by the hypertension are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 7101, provide for disability ratings based on the predominant diastolic pressure and predominant systolic pressure shown during the rating period, as well as any history of diastolic pressure predominantly 100 or more with continuous medication required for control.  In this case, the hypertension requires continuous medication for control, and when comparing the disability level and symptomatology of the hypertension to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.

The Board notes that, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities
experienced.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor 
indication that the collective impact or combined effect of more than one 
service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

Finally, in adjudicating the current appeal for higher ratings, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), which held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be part of an a rating issue when the TDIU claim is either expressly raised by a veteran or reasonably suggested by the record.
In this case, as distinguished from the facts in Rice, at the March 2016 Board hearing, the Veteran testified being employed for over 30 years with the same company.  While the Veteran, who retired in February 2016, has made statements that he has missed some time from work due to the service-connected migraines (see March 2016 Board hearing transcript), the Veteran has not contended that he is unemployable because of service-connected disabilities, and the other evidence of record does not suggest so; thus, the Board find that Rice is inapplicable in this cause because neither the Veteran nor the evidence suggests unemployability due to the service-connected disabilities.  


ORDER

Service connection for PTSD is denied; service connection for depression is granted.  

An initial disability rating in excess of 0 percent for bilateral hearing loss for the period from February 29, 2008 to February 18, 2016 is denied; a rating of 
10 percent from February 18, 2016 is granted.

An initial disability rating in excess of 30 percent for migraines for the period from April 16, 2008 to February 26, 2016 is denied; a rating of 50 percent from February 26, 2016 is granted.

For the entire initial rating period on appeal from June 16, 2010, a 10 percent disability rating for hypertension is granted.  







REMAND

Entitlement to an Earlier Effective Date for Hypertension 

In May 2012, the Veteran submitted a timely notice of disagreement (NOD) to the April 2012 rating decision, which granted service connection for hypertension and assigned a 0 percent disability rating, effective June 16, 2010.  In the NOD, the Veteran disagreed with the 0 percent initial rating (discussed above) and the effective date for service connection.  To date, no statement of the case (SOC) has been issued as to the issue of an effective date earlier than June 16, 2010 for the service-connected hypertension.  The Court has directed that, where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the issue of entitlement to an effective date earlier than June 16, 2010 for the service-connected hypertension is REMANDED for the following action:

Issue a SOC which addresses the issue of entitlement to an effective date earlier than June 16, 2010 for the service-connected hypertension.  The Veteran should be given the appropriate opportunity to respond to the SOC.  The RO should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of the issue following the issuance of the SOC unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 




claim must be afforded expeditious treatment.  The law requires that all claims that 
are remanded by the Board or Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B,
 7112 (West 2014).



______________________________________________
J. PARKER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


